     Case 3:18-cv-00431-MMD-WGC Document 46 Filed 01/06/21 Page 1 of 3




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      ANDREW L. MEEKS, II,                              Case No. 3:18-cv-00431-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       ISIDRO BACCA, et al.,
9
                                      Defendants.
10

11           Pro se Plaintiff Andrew L. Meeks, II brings this action under 42 U.S.C. § 1983.
12    Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13    United States Magistrate Judge William G. Cobb (ECF No. 43), recommending the Court
14    grant in part, and deny in part, Defendants’ motion for summary judgment (ECF No. 26
15    (“Motion”)). Defendants had until January 4, 2021 to file an objection.1 To date, no
16    objection to the R&R has been filed. For this reason, and as explained below, the Court
17    adopts the R&R, and will grant in part, and deny in part, Defendants’ Motion.
18           The Court “may accept, reject, or modify, in whole or in part, the findings or
19    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20    fails to object to a magistrate judge’s recommendation, the Court is not required to
21    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24    recommendations is required if, but only if, one or both parties file objections to the
25    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
26

27           1Defendants originally had until November 24, 2020 to file an objection. (ECF No.
28    43.) However, the Court granted (ECF No. 45) Defendants’ motion for an extension of
      time (ECF No. 44), making their objection due January 4, 2021 (ECF No. 45).
     Case 3:18-cv-00431-MMD-WGC Document 46 Filed 01/06/21 Page 2 of 3




1     Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2     clear error on the face of the record in order to accept the recommendation.”).

3            Because there is no objection, the Court need not conduct de novo review, and is

4     satisfied Judge Cobb did not clearly err. Here, Judge Cobb first recommends Defendants’

5     Motion be denied to the extent they argue Plaintiff failed to exhaust his administrative

6     remedies. (ECF No. 43 at 8-15). Judge Cobb next recommends Defendants’ Motion be

7     denied as to Plaintiff retaliation claim against Vest in Count I because material disputes

8     of fact preclude summary judgment. (Id. at 15-20.) Judge Cobb similarly recommends

9     that Plaintiff’s retaliation claims in Counts II-V be allowed to proceed. (Id. at 20-24.) Judge

10    Cobb then recommends Defendants’ Motion be denied as to Plaintiff’s excessive force

11    claim because a reasonable fact finder could believe Plaintiff’s version of events. (Id. at

12    24-30.) However, Judge Cobb recommends Defendants’ Motion be granted as to

13    Plaintiff’s Eighth Amendment deliberate indifference to serious medical needs claim

14    because the undisputed evidence shows he received adequate medical care. (Id. at 30-

15    32.) Similarly, because “Plaintiff received adequate notice of the charge against him, and

16    because there was some evidence to support the disciplinary finding, summary judgment

17    should be granted in favor of Henley and Baca on the due process claim.” (Id. at 32-37.)

18    That said, Judge Cobb also recommends the Court reject Defendants’ arguments based

19    on a purported lack of a private right of action, discretionary immunity, or qualified

20    immunity. (Id. at 37-42.) Finally, Judge Cobb recommends on one hand that Defendants

21    are entitled to summary judgment on Plaintiff’s state law claims analogous to his Eighth

22    and Fourteenth Amendment claims because he recommends summary judgment be

23    granted on those federal claims, but on the other finds that Plaintiff’s claims allowed to

24    proceed may also proceed against the Nevada Department of Corrections (“NDOC”) and

25    the State of Nevada because he recommends that those claims proceed against

26    individual NDOC employees. The Court agrees with Judge Cobb’s thorough analysis.

27    Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

28
                                                    2
     Case 3:18-cv-00431-MMD-WGC Document 46 Filed 01/06/21 Page 3 of 3




1            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

2     43) is accepted and adopted in full.

3            It is further ordered that Defendants’ motion for summary judgment (ECF No. 26)

4     is granted in part, and denied in part, as follows. It is granted as to the federal and state

5     deliberate indifference to serious medical needs claims against Vest in Count IV, and as

6     to the federal and state due process claims against Baca and Henley in Count V. It is

7     denied as to the state and federal retaliation claims in Counts I (Vest), II (Vest, Escamilla

8     and Cook), IV (Vest) and V (Vest), and as to the federal and state excessive force claims

9     against Vest, and the state assault and battery claims against Vest, the State of Nevada

10    and NDOC in Count III.

11           DATED THIS 6th Day of January 2021.

12

13

14                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                   3
